The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 



1.	Claims 1, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US 20040012570 A1) in view of Chi (US 20160349971 A1).    

Regarding claim 1:
Cross (US 20040012570 A1) discloses : a first elastomer sheet and second elastomer sheet (i.e. flexible sheet, 110 and 120 with deformable filler material disposed between the conductive layer, the filler material comprises an elastomer, see Fig. 1, claim 1 and 3), and bonded on the first elastomer sheet in a manner to face the first elastomer sheet ([0030]), and
 a lead (122) that has a transverse section having any cross-sectional shape selected from the group consisting of a circular shape, an elliptical shape, and a track shape, and is plastically deformed in a wavy shape periodically curving along a longer direction of the lead, the lead being interposed between the first elastomer sheet and the second elastomer sheet in a manner that a height direction of waves in the wavy shape is along an in-plane direction of facing surfaces of the first elastomer sheet and the second elastomer sheet ([0030, 0034-0035]  and also see  Fig. 9, [0051, 0054]).
No that Cross does not specifically disclose stretchable contractible wiring sheet, comprising: a first and second sheet elastomer sheet that is stretchable and contractible; a second elastomer sheet that is stretchable and contractible

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cross  with the teaching of Chi, thereby providing high performance flexible display device. 
Regarding claims 5-6:
 Note that Cross does not specifically disclose wherein a wave height of the wavy shape is from 20 micrometers through 5 mm as recited in claim 5 and wherein a ratio A/B is from 0.05 through 0.5, where A represents a curvature radius of wave crests of waves in the wavy shape and B represents a periodic pitch interval between adjoining waves of the waves in the wavy shape as recited in claim 6. However, this limitations are obvious in the system of  Cross since Cross discloses  wave height of the wavy shape (see Fig, 9).  It is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that  taught range weight percentages meeting, and in most instances completely encompassing, claimed range; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08. In this configuration the system would provide a high efficient data transmission in the display device.  

 Regarding claim 8:
Cross discloses : a first elastomer sheet and second elastomer sheet (i.e. flexible sheet  ([0045-0046]), and bonded on the first  and second elastomer sheet  (410, 420, Fig. 4) in a manner to face the first elastomer sheet, and a plurality of leads (412, 422, Fig. 4) that are formed side by side ([0045-0046], Fig. 4), each have a transverse section having any cross-sectional shape selected from the group consisting of a circular shape, an elliptical shape, and a track shape, and are each plastically deformed in a wavy shape periodically curving along a longer direction of the lead (Fig. 4), each of the leads being disposed between the first elastomer sheet and the second elastomer sheet in a manner that a height direction of waves in the wavy shape is along an in-plane direction of facing surfaces of the first elastomer sheet and the second elastomer sheet (0045-0046, Fig. 4), the first elastomer sheet and the second elastomer sheet being formed of a transparent material (see [0051]) ([0030, 0034-0035]  and also see  Fig. 9, [0051, 0054]) , the two  sheets being disposed in a manner to face each other in a state that a routing direction (dispose direction) of the leads (412, 422) of one of the sheets and a routing direction of the leads of the other of the sheets are orthogonal (see [0051]) ([0030, 0034-0035]  and also see  Fig. 9, [0051, 0054]). 
No that Cross does not specifically disclose stretchable contractible wiring sheet, comprising: a first and second sheet elastomer sheet that is stretchable and contractible; a second elastomer sheet that is stretchable and contractible
However, Chi (US 20160349971 A1) discloses a stretchable contractible wiring sheet (Fig. 2A), comprising:  elastomer sheet (250, Fig. 3A ) that is stretchable and contractible ([0029-0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cross with the teaching of Chi, thereby providing high performance flexible display device.  

2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US 20040012570 A1) in view of Chi (US 20160349971 A1) and further in view of  Hanakawa (US 20020008815 A1).  
Regarding claim 2:
Note that Cross does not specifically disclose wherein the lead comprises a metallic structure formed of crystal grains that have an elongate shape in a longitudinal section of the lead. 
Hanakawa (US 20020008815 A1) discloses lead (350) comprises a metallic structure formed of crystal grains that have an elongate (wavy shape, see Fig. 4) shape in a longitudinal section of the lead ([0032], see Fig. 4 and abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cross with the teaching of Chi and Hanakawa (US 20020008815 A1),  thereby providing a high performance flexible  display device. 

3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US 20040012570 A1) in view of Chi (US 20160349971 A1) and further in view of  Yukinobu (US 20100247810 A1).

 Regarding claim 3:
Note that Cross does not specifically disclose a diameter of the lead is at most 50 micrometers.
However, Yukinobu (US 20100247810 A1) discloses wherein a diameter of the lead (conductive film 2 with base film) is at most 50 micrometers (e.g.  25 micrometers) (see Fig. 5-6, [0019], [0067], [0117]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cross with the teaching of Chi and Yukinobu, thereby providing a high efficient display data transmission in the display device.

 4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Chi and further in view of Masseo (US 20160209441 A1).
	 
Regarding claim 4:
Note that Cross does not specifically disclose  Young's modulus of the lead is at least 150 GPa. 
However, Masseo  (US 20160209441 A1) discloses Young's modulus of the lead is at least 150 GPa  ([0126 and 0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cross with the teaching of Chi and Masseo, providing an accurate data transmission in the display device.     

5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Chi and further in view of Funakubo (US Pub. No: 20140205853).

  
 Regarding claim 7:
Note that Cross does not specifically disclose wherein a ratio A/D is from 3 through 100, where A represents a curvature radius of wave crests of the waves in the wavy shape and D represents a diameter of the lead. 
However, this limitations are obvious in the system of Cross in view of Chi and Funakubo (US Pub. No: 20140205853), since Funakubo discloses a ratio A/D is from 3 through 100 ([0029]), where A represents a curvature radius of wave crests of the waves in the wavy shape and D represents a diameter of the lead ([0016-0017, 0029-0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of sam, thereby providing a high efficient flexible display device. 

6.	Claim 9     is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Chi and further in view of Takeda (US 20140272201 A1).
Regarding claim 9:
   	Note that Chi and Cross do not specifically disclose hase value.wherein a haze value of the stretchable contractible touch sensor sheet is at most 60% or lower. 
Takeda (US 20140272201 A1) discloses a haze value of the stretchable contractible touch sensor sheet is at most 60% or lower ([0102-0103]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cross with the teaching of Chi and Takeda, thereby providing a high resistive pressure-sensitive display device. 
 
 
	Inquiry

7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /SHAHEDA A ABDIN/  Primary Examiner, Art Unit 2692